 J. P. STEVENS & CO-. INC.579J. P. Stevens & Co., Inc. and its wholly owned subsid-iary Stevens Elastomeric & Plastic Products, Inc.and United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO. Case I --CA 11775February 6. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MFMBERS JENKINSAND TRUESDALEOn May 9, 1978. Administrative Law Judge JohnM. Dyer issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel and theCharging Party filed cross-exceptions with support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge insofaras consistent herewith.We agree with the Administrative Law Judge'sfindings and conclusions that Respondent dis-charged employees Kenneth Cross and Gary Wal-lace in violation of Section 8(a)( I)2 and (3) of the Actbecause of their role in initiating an OSHA inspec-tion and their involvement in union activities.3 andthat Respondent further violated Section 8(a)( ) ofthe Act by unlawfully interrogating an employeeabout his union activities and by creating the impres-sion that such activities were under Respondent'ssurveillance.4Respondent has excepted to certain credihilili findings lmade bh IlhAdministrative Law Judge. It is the Board's established plc not t oer-rule an Administrative Law Judge's resolution, with respect to credihlxunless the clear preponderance of all of the relevant eidence conllntces u,that the resolutions are incorrect Standar d Drli ' ll P,,,,l tl. Il, 91NLRB 544 (1950). enfd 188 F.2d 362 3d (r 1951). We have c.lrefullsexamined the record and find no hasis for reversing his filidiigsr The Administrative Law Judge failed It include in his (nclui.,iss ifLaw his findings that Respondent also sk olated Sec Sial I) of the Ai hsdischarging Cross and Wallace We herebs correcl hat inadILete.lt mitis-sion.IWhile we have not acquiesced in the First Circuit's po)Imiii i (in It<.l'Furniture. Inc v. V L R B. 550 F.2d 1292 (Ist ('ir 19771) er (;/h,ih Il.,si,.ta/. 234 NLRB 62 (19781 ). we find that the record eidence cleirl ctlabh-lishes that, but for Cross' and W'llace's part n stigating the ()5t1, Ix\Ces-ligation and;or their inxolvement in union alclitles. the\ ould niut ha.cbeen discharged.4Respondent contends that the unfair labor practices inloling the inlter-rogatlion and impression of surselllance which were first .llcgcd .andamended into the complaint at the hearing are lime-harred h Sec Ilh), ofthe Act. We find no merit n this cInIention as the riiinal l11nel. filcdlcharge properly forms a basis for this aImendent to the coiplaillt icmlz,240 NLRB No. 75We disagree. however. with the AdministrativeLaw Judge's failure to find that Respondent unlaw-fully imposed and enforced a no-solicitation rule. Itis uncontested that in early February 1976 Respon-dent instructed its casting crew, which includedCross and Wallace, to cease talking to other employ-ees. The Administrative Law Judge found, and weagree, that the no-talking rule as enforced onlyagainst Cross and Wallace and was so enforced toinhibit and harass them because of their status asprincipal union proponents. The Administrative LawJudge dismissed this allegation of the complaint be-cause he found no evidence that Respondent had ano-solicitation rule. We do not agree with the Ad-ministrative Law Judge's finding that Respondent'spromulgation and enforcement of a no-talking ruledoes not establish the existence of an unlawful no-solicitation rule. It is clear that Respondent instruct-ed its casting crew to cease talking to other employ-ees. It is also clear that, because of their involvementin union activities, it applied the rule only to Crossand Wallace. We find that such promulgation andenforcement of a no-talking rule, even if not pub-lished in an employee handbook, constitute a clearviolation of Section 8(a)(I) of the Act.5The Administrative Law Judge also found that Re-spondent issued disciplinary warnings to Cross andWallace on February 6, 19, and 26 and May 5, 1976,because of their involvement in union and other pro-tected concerted activity. However, he failed to findthat these disciplinary warnings were unlawful andfailed to provide a remedy for such conduct. TheGeneral Counsel filed exceptions to the Administra-tive Law Judge's failure to find that the disciplinarywarnings violated Section 8(a)(l) and (3) of the Act.We find merit in this exception and accordingly findthat the disciplinary warnings issued to Cross andWallace on February 6. 19, and 26 and Ma”y 5, 1976,violated Section 8(a)(l) and (3) of the Act.In its exceptions, the Charging Party requests thatthe Administrative Law Judge's recommended Orderbe modified to require Respondent to post the noticeat all of its New England plants: to read the notice at(;t, ( .209 Nl.RB 686. 687 (1974). In addition. t is well estihished Ihatince liirsdltiolll has been properli invoked the Board mal consider other"unfair labor practices which are related to those alleged in the charge.[or arel of the same class of violations as those set up in the charge ."National Licorice Company v. N L.R.B.. 309 LI.S. 350. 369 (1940): N.L.R v. Fant Milling Compant. 360 U.S. 301. 307 308 (11959): and Star EpansonInduslries (orporarion. 164 NLRB 563, 564-565 (1967). enfd. 409 F.2d ISO() i' (r 1969) he unlawful conduct alleged in the amendent to thecltlpl.ill "relied and , of the same Slas of .iolationl as the inl;.ss.fconduct ailled i the riginal charge.lilt Bttll fitllim 224 \l.RB 13r85. 140' (I1'76}; (Iil,,i1.h l ( , , t,ita.n, 236 NILRB 1 17 19781: and Plaiti F[.l Pr',ti (q,. 238 NI RB 135 (1978).'(ross alo rceved a dsciplinar, v.iarinc on Aprl 2. 197, I lie icorn-pl.in/t did 1llO h le?. .ad thec eccptiot dt 1l co iend, that this d,ciph-nilr 'k.itrilmlni Sit unli.,fullx ril-ibitcdJ. P. STEVENS & CO.. INC. 579t_ _ A..., ._ 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDall of its New England plants; and to mail the noticeto all of the employees employed at its New iEnglandplants. The General Counsel, however, requests thatthe Administrative Law Judge's recommended Orderbe expanded to contain a nationwide cease-and-de-sist provision and a requirement that the notice beposted at all of Respondent's plants nationwide. Re-spondent, on the other hand, contends that it has notviolated the Act and, therefore, that the complaintshould be dismissed in its entirety.We have carefully considered the entire record andthe positions of all the parties and, in view of ourstatutory mandate to fashion remedies that "will ef-fectuate the policies of the Act," we find that ourcustomary cease-and-desist order is insufficient inthe circumstances here to remedy fully Respondent'sunlawful conduct. In J. P. Stevens & Co., Inc. v.N.L.R.B. 380 F.2d 292, 304 (2d Cir. 1967). cert. de-nied 389 U.S. 1005. the court found that theCompany's policies were not determined at individ-ual plant levels alone." Later, in yet another case in-volving Respondent, the same court found that the"lengthy history of litigation in the federal courts...has earned the Company its reputation as the'most notorious recidivist' in the field of latbor law"and has created the impression that "the Companyhas engaged in a 'program of experimentation withdisobedience of the law.' " (Citations omitted.)7We fully agree with these observations its the num-erous occasions in which Respondent has appearedbefore this agency and the various Federal courtsclearly demonstrate Respondent's corporatewideproclivity to avoid its statutory obligations.8In theinstant case, we note that J. P. Stevens & Co.. Inc..and its wholly owned subsidiary Stevens Elastomeric& Plastic Products, Inc., constitute a single employerwith J. P. Stevens exercising control of the personnelpolicies and labor relations.9Therefore, in the con-text of J. P. Stevens' control of labor relations and itstendency to commit similar violations throughout itscorporate structure, we find a corporatewide remedyis necessary. Accordingly, we shall expand the scopeof the Administrative Law Judge's recommendedcease-and-desist provisions to include all ofRespondent's plants and facilities nationwide. Addi-tionally, we shall order that Respondent mail the no-tice herein to all of its employees, read the notice toall of its employees, and include the notice in appro-priate company publications, such as employeenewsletters.'°N 1. RB. v J P. Se'n, & (',. I, .563 1 2d 8. 13.22 2d (lr 19771See J P Slevens & Co.. Inc., 239 NLRB 738 (1978) and c;ics vctedIhereinRespondenI did not cOnis1 the dninilati.ti\ c I i ludc. .fdl. l ll .uIthis regardORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,J. P. Stevens & Co., Inc. and its wholly owned sub-sidiary Stevens Elastomeric & Plastics Products, Inc.,its officers, agents, successors, and assigns, shall:I. ('ease and desist from:(a) ischarging employees at any of its corporatefacilities because they engage in union activities orother protected concerted activities such as filingcomplaints with the Occupational Safety & HealthAdministration.(b) Issuing disciplinary warnings to employees atany of its corporate facilities because they have en-gaged in union activities or other protected concertedactivities.(c) Interrogating employees at any of its corporatefacilities about their union activities and creating theimpression that such activities are under Respon-dent's surveillance.(d) Imposing or enforcing a no-solicitation rule atany of its corporate facilities because its employeesare engaging in union activities.(e) In any other manner interfering with, restrain-ing, or coercing employees employed at any of itscorporate facilities in the exercise of their rights un-der Section 7 of the Act to engage in concerted activ-ities for their mutual aid and protection, or to refrainfrom such activity.2. Take the following affirmative action which wedeem necessary to effectuate the policies of the Act:(a) Offer Kenneth Cross and Gary Wallace imme-diate and full reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed. andmake them whole for any loss of pay they may havesuffered as a result of the discrimination againstthem. The backpay shall be computed in the mannerset forth in F W. Woolworth Company, 90 NLRB 289(1950). with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).1(b) Preserve and, upon request, make available tothe Board or its agents. for examination and copying,all payroll records, social security payment records,timecards. personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) xpunge and remove from its record the un-J I' .wt,,i & ( ,,. l , iip.w: t.od Sa , I ( j,/t ,,i.p 233 NL.RB4Y 1 ( 1 ?): -and I,ti S,, ( t/rato n. 231 N.RiB 651 (19771Sc. Lcnc ilk. /N, I 'umh //,/i i l ie rmk, ( , 18 NIRiB 71¢ (1962}. J. P. STEVEN~S & CO., INC.581lawful disciplinary warnings issued to Kenneth (Crossand Gary Wallace on Februar 6. 19, and 26 andMay 5. 1976, because of their involvelment in unionand other protected concerted activities.(d) Post in conspicuous places in each ofRespondent's corporate facilities, including all placeswhere notices to employees are customarily posted.for 60 consecutive days, copies of the attached noticemarked "Appendix A." 12 Copies of said notice, onforms provided by the Regional Director for Regioni. shall be signed on behalf of Respondent bh itspresident, the chairman of its board of directors. and.in addition, by each of the other members of theboard of directors and by the highest managerial of-ficial of the plant in which the notice is posted. Rea-sonable steps shall he taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e) Reproduce and mail to the home of each of itsemployees at all of its facilities a cops of the afore-said signed notice, together with a letter attachedhereto marked "Appendix B." Said letter shall be re-produced on the Company's regular business statio-nery and signed by the highest official of therecipient's plant. Respondent shall provide the Re-gional Director for Region I with proof of such mail-ing. In addition, Respondent shall include a facsimileof the notice, together with Appendix B. in any ap-propriate company publications, such as employeenewsletters.(f) At such reasonable time after the entry of thisOrder, as the Board may request, convene duringworking time by departments and shifts all its em-ployees in each of its plants, and, at its option. eitherhave the notice read by the highest managerial offi-cial in the plant or provide facilities and permit aBoard agent to read the notice to the said employees.In the event Respondent chooses to have the noticeread by its official, the Board shall be afforded areasonable opportunity to provide for the attendanceof a Board agent.(g) Notify the Regional Director for Region I. inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to complyherewith.I2 In the eent that this Order is enforced hN a jud~gmenl I .i I riiiedStutes C(ourt of Appeals. the words In the notce re.adill "Pocd h ()rdcrof the National abor Relat;l ns Board" sh;ll read "Po,.ted Pursul.nl I .tJudgment of the nted States (Court f ppealk nforcil lln i ()rder ofr leNational l.abor Relations BoardAPPENDIX ANo i 1(l to) F.ltl (o esPosr iH) BY ORDIR 01: 11iLN I()ON XI. H()OR Rt I NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas aga;in found that we violated the National LaborRelations Act. We intend to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for purposes of collectivebargaining or other mutual aid or protectionTo refrain from any or all these things.Wi Aiin l ol discharge employees em-ployed at any of our corporate facilities becausethey engage in union activities or other protect-ed concerted activities for their mutual aid andprotection.Wi WILL. NOI issue disciplinary warnings toemployees at any of our corporate facilities be-cause they have engaged in union or other con-certed activities for their mutual aid and protec-tion.Wi. wltl I ol interrogate our employees at anyof our corporate facilities about their union ac-tivities or create an impression that we keepsuch activities under surveillance.Wt- v alI. ,o impose or enforce a no-solicita-tion rule at any of our facilities because our em-ployees are engaging in union activities.Wi. cwiin ot in any other manner interferewith, restrain. or coerce employees employed atany of our corporate facilities in the exercise ofthe rights guaranteed in the National Labor Re-lations Act.Wi Alt I. offer Kenneth Cross and Gary Wal-lace immediate and full reinstatement to theirformer jobs or. if such jobs no longer exist. tosubstantially equivalent positions without preju-dice to their seniority or other rights and privi-leges previousl enjoyed.WtI 'in L make Kenneth Cross and Gary Wal-lace whole for an, loss of earnings theN mavha'te suffered because of our discriminationagainst them. plus interest.¥'I Alln expunge and rermove from our rec-ords the unlawful disciplinars warnings issuedto Kenneth ('ross and G;ars Wallace because ofJ. P. STEVENS & CO.. INC. 581_ _ ., .F ._ 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir involvement in union or other protectedconcerted activities.WL W'IIl send to all of our employees at eachof our corporate facilities a copy of this notice,with an explanatory letter: wrt wnl. read this no-tice to all of our employees at each of our corpo-rate facilities; and we will include a copy of thisnotice in appropriate company publications,such as employee newsletters.Our employees are free to become or remain mem-bers of United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, or any other union,or to refrain from doing so.J P. STEVFNS & Co. jNC(. ANI) Its WHO()lI\.OWNED SB:HSIDIARY SENs EASlI()OIIRI( &Pi.Asrl( PROI)(U1S. IN(CAPPENDIX BDear Stevens Employees,This letter, and the enclosed notice, is being sent toall J. P. Stevens employees to inform you of a recentdecision by the National Labor Relations Board' re-lating to J. P. Stevens & Co., Inc. and its whollyowned subsidiary Stevens Elastomeric & PlasticProducts Inc., plant in Northampton, Massachusetts.In 1976, the United Rubber, Cork, Linol.um andPlastic Workers of America, AFL--CIO. was engagedin an attempt to organize the Company's Northamp-ton plant. After a hearing, the Labor Board foundthat the Company violated the law by unlawfully is-suing disciplinary warnings to two employees be-cause of their part in initiating an OccupationalHealth & Safety Agency inspection and because oftheir involvement in union activities and that theCompany further violated the law by later discharg-ing these two employees because of their involve-ment in such activities. In addition, the Labor Boardfound that the Company violated the law (I) byquestioning an employee about union activities. (2)by creating the impression that such activities wereunder surveillance by the Company, and (3) by im-posing and enforcing a "no-talking" rule among em-ployees because of their involvement in union activi-ties.As you can see from the enclosed notice, the C(om-pany has promised to offer the two discharged em-ployees immediate and full reinstatement withoutany loss of seniority or other privileges and to reim-burse them for the pay they lost, plus interest. Inaddition, the Company has removed from its files allrecords regarding the unlawful disciplinary warnings1Should the Bard's Order he enforccd. ;dd here -. ppro, ed h .IUnited States ( ourt of Appeals."given to the two employees. The Company has fur-ther promised that, in the future, we will comply ingood faith with the Nation's labor laws at each of ourplants and facilities: that we will not question em-ployees about their union activities or give the im-pression that such activities are under surveillance:and that we will not impose or enforce a no-solicita-tion rule to prevent our employees from engaging inunion activities. Therefore, anything that you haveheard which would indicate that the Company doesnot intend to comply in good faith and fully abide bythe nation's labor laws, at any of its plants, is com-pletely erroneous.Sincerely yours,(Plant Manager)DECISIONSTAIEMENT OF THE CASEJOHN M. DYER. Administrative Law Judge: The ChargingParty, United Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO, on May 14, 1976,' filed acharge against Stevens Elastomeric and Plastic Products,Inc., herein called Stevens Elastomeric. and an amendedcharge against Stevens Elastomeric and J. P. Stevens &Co., Inc., herein called Stevens and together referred to asRespondent, on April 13. 1977, alleging that Respondentviolated Section 8(a)(1) and (3) of the Act. The RegionalDirector issued a complaint on May 23, 1977, which al-leged that Respondent discriminatorily promulgated andenforced a rule against solicitation at the Easthampton,Massachusetts, plant of Stevens Elastomeric and issuedwarnings to employees Gary Wallace and Kenneth Crossand discharged them in May 1976 in violation of Section8(a)(3) and (1) of the Act. Respondent's answer denied thecommission of any unfair labor practices or that Stevensand Stevens Elastomeric constitute a single employer, andadmits the service and commerce allegations of the com-plaint and that various warnings were issued to Wallaceand Cross and that they were discharged but denies thepromulgation or enforcement of a rule against solicitation.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Northampton. Massachusetts, onJune 27 and 28 and August 1-5, 1977. Briefs from each ofthe parties have been received and considered.The principal question in this case is whether Cross andWallace were discriminatorily discharged. Considering allthe facts and background in the matter, I have concludedthat they were discriminatorily discharged and will accord-ingly order their reinstatement. Additionally, an allegationof an 8(a)(I) violation was found hut the allegation con-cerning a discriminatory no-solicitation rule was notproven and is dismissed.I lirsc .t.;ttcd otheril. , Ithe er\enls herein cciurled during the firis half,f ] t)7( J. P. STEVENS & CO.. INC.583On the entire record in this case. including the exhibitsand testimony, the contradictions of testimony. and on mnevaluation of the reliahility of the witnesses based on theevidence and their demeanor. I make the following:FININiNS O()I F ( I ( OMMER(: I-INDl)lN(iS AN) I NION S51I AISStevens is a Delaware corporation with its principal of-fice in New York City and at plants located in a number ofStates i:; engaged in the manufacture. sale, and distributionof textile products.Stevens Elastomeric is a Delaware corporation with itsprincipal office located in Easthampton Massachusetts,and is engaged at its Massachusetts plants in the manufac-ture. sale, and distribution of rubber, plastic, and relatedproducts. Stevens Elastomeric products shipped to pointslocated outside the Commonwealth of Massachusetts werevalued annuall. in excess of $50.000.Stevens and Stevens Elastomeric admit, and I find, thatthey are and have been engaged in commerce within themeaning of the Act.Respondent admits, and I find. United Rubber, C'ork.Linoleum and Plastic Workers of America. AlI. ('1. is alabor organization within the meaning of the Act.II 111 N1 AIR LABOR PRA4t ( t:SA. Bacground band Lndisputed FatciStevens Elastomeric was initiall a division of Stevens.Several years ago Stevens established Stevens Elastomericas a separate corporation which is wholly owned b Ste-vens. It was stipulated that a member of Stevens' Board ofDirectors. Stevens' general counsel and one of Stevens'vice presidents constitute the three-member board of Ste-vens Elastomeric. It was also stipulated that Stevens andStevens Elastomeric share many common personnel rela-tions policies including those related to termination. jobposting. insurance. vacations. pensions, seniority. funeralpay. jury duty pay, shift transfers and promotions. Stevens'Industrial Relations Manager also has corporate responsi-bilities for Stevens Elastomeric. and Stevens also plays asignificant role in Stevens' Elastomeric's major expendi-tures and acquisitions.Additionally. it was shown that paw raises are an-nounced throughout all Stevens divisions and subsidiarieson a uniform basis. The supervisors personnel manual hasa cover which identifies it as the manual for Stevens Fabricand contains the policies for Stevens Elastomeric. A largenumber of these policies are consistent throughout all Ste-vens subsidiaries and divisions.Stevens' annual report filed with the Security ExchangeCommission states that Stevens has 85 manufacturingplants in the United States including plants in South C'aro-lina. North Carolina. Georgia. Virginia. Alabama. Califor-nia. Connecticut. Florida, Massachusetts. and Tennessee.and that in all of its plants including its subsidiaries. Ste-vens employs some 45,.800 emploNees.Stevens Elastomeric has three plants in the Easthamp-ton-Northampton area with one personnel manager. Rob-ert Martin, acting for the three plants. Each of the plantshas a manager and usually a superintendent. At the plantinvolved here, the plant manager was Robert Mungall andHloward Rice was the plant superintendent. The plantmanagers at each of the three plants. as well as PersonnelManager Robert Martin, report to the vice president ofStevens Elastomeric who. in turn, reports to the presidentof the division who is also a vice president of Stevens. Mar-tin also has reporting responsibility to the division person-nel director of United Elastic. When something more im-portant happens. Martin reports to the personnel directorof Stev ens.Although initially disputing the single-emplo er entit inits answer and at the hearing. Respondent did not pursuethis point in its brief. The question was raised primaril inregard to Stevens being named as a respondent on the sinl-gle-emploer basis in the amended charge and the com-plaint.On the basis of the control both inherent and exercisedby Stevens over Stevens Elastomeric. the common direc-tion of essential personnel policies with only a modicum oflocal discretion. I find that the personnel policies as suchare directed centrall and that Stevens and Stevens Elas-tomeric are a single employer. On this basis, Respondent's10(b) objections to the amendment and the complaint con-cerning Stevens' inclusion must fail.There have been previous unsuccessful attempts to orga-nize the Stevens Elastomeric plants. The latest organiza-tional attempt was begun by the United Rubber Workersin January 1976. with employee Roger Bruce of the Polar-oid department taking the initial leadership. Bruce testifiedthat after giving out cards to some people whom he fellsure of. and not seeing any momentum and feeling that theorganizational attempt would not get anywhere, he aban-doned the effort. lie initially gave authorization cards toKen ('ross. Mar! Wallace. and her husband. Gar, Wal-lace. When Bruce abandoned his efforts for the Union.(Gary and Mary Wallace and Ken Cross were left as theonls union proponents active in the plant.It was stipulated b the parties that sometime in JanuarxRespondent learned that Gar Wallace and Ken Crosswere supporters of the Union and that a union campaignwas being conducted at that time. Supervisor Howard Riceadmitted that he knew that Wallace and Cross were in onunion actitiies from the start and when Bruce abandonedhis efforts. only tile Wallaces and Cross were left.Mars Wallace worked in the Polaroid department andapparently her principal job was buffing Polaroid pinswhich was done b holding Polaroid pins next to a buffingwheel s that the wheel would remove the excess plastic.Her work position and that of Mary O'Brien. at the begin-nine of February. were located very close to the breakroom. People passing by. either going to or from the breakroom. might stop and talk for a short time with eitherO'Brien. Wallace or both. It was further stipulated thatMars O'Brien left Respondent's employment on Februar'6 for pregnanc leave and did not thereafter return to Re-spondent.Ken Cross and G(ar\ Wallace were molders in the cast-ing department which produced plastic sheets and plasticJ. P. STEVENS & CO.. INC 583_ _ A_ .. .. _ _ 584DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDrods. Plastic rods are poured usually in a gang mold and.because of the method of pouring plastic into the mold andthe air turbulence that results, improperly made rods arenot necessarily the fault of the molders and no records ofimproper rods are kept. Plastic sheets are made in two dif-ferent ways, either pouring on a flat table or pouring in amold where key stock determines the depth of the mold. Inaddition to molders Cross and Wallace in early Fehruarwere assistant molder Kessler and another employeenamed Richardson who was sometimes classified ias an as-sistant molder. Richard Kleszczynski, who had been anassistant molder in the department was, at the beginning ofFebruary, on furlough and was called back to work in thePolaroid department around mid-February and shortlythereafter returned to the casting department.Vic Yarra was the foreman of the casting department alvarious times and apparently was the foreman during mostof February. Sometime in either Maich or April until April22, Yarra was made a technician and worked on some ofthe machinery they were having problems with and gaveup his foreman duties. At that time his supervisory dutieswere assumed by Superintendent Howard Rice. It is notclear at what times or for how long Yarra was a technician.In the period of January through May, there were ap-proximately 76 employees at this Easthampton plant. Per-sonnel Director Martin's office was located at anotherplant several miles away. At various times the casting de-partment had one or two shifts, depending on productneed and Respondent's plans. In February and March. or-ders were slow and Respondent had reduced it': capacityand its employee complement in the casting department.B. The WBarnings and Discharge.Gary Wallace worked for Respondent from September1972 until he was discharged on May 6. During that time.he had progressed from assistant molder to molder. assuml-ing that position in May 1974. Ken ('ross began with Re-spondent in June 1973 and was a molder from August 1974until he was terminated on May 10.Cross, Gary Wallace, and Kessler testified that on Feb-ruary 6, Vic Yarra called them together in the casting de-partment with employee John Richardson and said therewould be a policy established concerning not talking toemployees in other departments and disturbing their work.particularly the employees in the Polaroid department be-cause that department was some 40,000 pins behind in itswork. According to them, Yarra said that a notice to thiseffect would be posted in the department shortly and thatSuperintendent Rice would be around to explain this newpolicy.Vic Yarra testified that one day during the first week inFebruary he saw Wallace and Cross talking to Mary Wal-lace and Mary O'Brien in the Polaroid department for 5minutes or more. In his initial testimony. Yarra said he toldthem he was going to give them verbal warnings and hadSuperintendent Rice prepare the warnings. Later during histestimony. Yarra said he called ('ross and Wallace into theoffice and told them they should not have been talking tothe Polaroid employees and said he was giving them a writ-ten warning. He said he then went to his boss. Superinten-dent Rice, and had Rice prepare the written warnings be-cause he was too busy to do so.Yarra admitted that he knew Cross and Wallace. as wellas Mary Wallace. were engaged in union activities andmight have suspected that the conversations might havebeen about the nion since this occurred at the height ofunion activities. Around the time of these alleged warnings,Yarra said he called the casting department employees to-gether including Wallace, Cross, Kessler and Kleszczynski.but not Richardson, and told them they should not be talk-ing to employees who were at work in the Polaroid depart-ment. Yarra said he did not have any problem with Rich-ardson going to the Polaroid department and therefore didnot include Richardson in the meeting. He added thatthere was really no problem with either Kleszczynski orKessler going and talking to Polaroid employees, that onlyCross and Wallace were doing so.Cross and Wallace denied that they were either warnedor called into Yarra's office or any office in the beginningof February and told that they were being given either ver-bal or written warnings or shown such concerning being inanother department talking to employees nor were theytold such warnings would be put into their personnel files.Cross and Wallace insisted that the only time anything wassaid was in the meeting Yarra called and that Kessler andRichardson had been there but Kleszczynski was then onlayoff. T'he two asserted warnings are dated 2-6 1976 andare on a memorandum form addressed to the personnelmanager. the subject stated as Gary Wallace and KenCross and signed "H. Rice." The body of the memoran-dum states that on that day Yarra told the individual(Cross or Wallace) he was not to go in another area andbother employees when they are supposed to be workingand are not on break. Rice later admitted that contrary tocompany policy, employees were not always told that awarning memorandum was being placed in their personnelfiles.As to the conflict between Yarra and Cross and Wallaceas to whether he called them into the office and issued suchwarnings to them. I believe that he did not do so and creditthe testimony of Cross and Wallace. If Yarra had taken thetime to call them into his office to warn them, it would nothave taken that much additional time to prepare the warn-ings. It appears illogical that he would not have done sobut then would have taken the additional time to go seeRice and have Rice (his superior) prepare such warningswhen Rice was not present on the grounds that Yarra wastoo busy to do so. Additionally, if Yarra had given suchstrict warnings to Wallace and Cross. he would probablyhave said something about it in the meeting where Kesslerand Richardson were present, but nothing along this linewas said. These memo warnings appear to be an after-thought. and I do not credit that Yarra warned Cross orWallace as he claimed, but believe that he later construedthe talk to the department as a warning to Cross and Wal-lace and a subsequent memo was prepared.Mary Wallace testified that her husband. Gary. told herof Yarra's announcement of a rule against talking because.as (Gary Wallace testified, he stopped talking to his wifewhile at work and would just give her a brief greeting inpassing by her work station on the way to or from thebreak room. J. P. STEVENS & CO., INC.585It was agreed that no publication of such a rule wasmade nor was anything stated to the casting departmentemployees by Rice after Yarra's statement. According tothe employees who testified, talking between employees indifferent departments continued unabated.On February 18. Cross, having observed that nothinghad been done to implement Yarra's announced rule andthat other employees appeared to be talking interdepart-mentally with no restrictions, stopped by Mary Wallace'swork area and talked with her for 3 to 5 minutes whilecoming from a break. In this conversation, he told her hiswife was pregnant and they also talked about howling.Yarra walked by and said. "Kenny. you're not supposed tobe out here," and Cross left within 30 seconds. Nothingmore happened that day. On the following day. Cross wascalled to the office where Howard Rice and Vic Yarrahanded him a written warning. 'This document recited thaton February 5 Yarra had spoken to Cross about going intoother departments and talking to employees while theywere supposed to be working and that a warning had beenplaced in Cross' file. It continued that Yarra and LeBrec-que spotted Cross talking to Mary Wallace. who was sup-posed to be working. and that Yarra spoke to Cross againand this written warning was being given to Cross andCross refused to sign it.Yarra and Rice told Cross they were giving him the writ-ten warning because he had been talking to Mary Wallaceand that was against company policy. Cross replied thatYarra had said a policy would be posted and Martin wouldbe around to talk to them about it but nothing had hap-pened and that he had talked to other employees who saidthey never heard of such rule and therefore he consideredthat no such policy existed. He added that he had neverheard of anybody else getting a warning for talking andthat Yarra had not given him a warning previously, that allYarra did was to give the casting employees general infor-mation about a new policy but had not told the group ofemployees this talk was a warning. Cross asked if he couldsee the policy that he was accused of breaking. and Yarraand Rice informed him that the policy book was not avail-able to him.Cross told Wallace and the others in the casting depart-ment about receiving this warning. Mary Wallace said sheheard that Cross had received a warning from casting de-partment employee Kessler. Employee Kleszczynski testi-fied he learned of Cross' warning from Mary Wallace.Mary Wallace told quality control employees L ndaChampagne and Barbara Moffett that Cross had received awarning for talking to her.Champagne and Moffett discussed this warning and. inview of the previous information about the imposition of ano-interdepartmental talking rule, were upset about it.They saw Howard Rice and asked him about the new rule.Rice said they were not supposed to talk out of their de-partment and if they had not been talking out of their de-partment it really did not concern them but pertained topeople who were lingering around after breaktime. He saidRespondent wanted to get production up. Champagne andMoffett decided that they were not going to do much in-terdepartmental talking but just confine it to business mat-ters, but they noticed other employees were talking interde-partmentally and nothing was being done and they decidedto continue interdepartmental talking about things otherthan business.In the interim, being incensed over what he considereddiscrimination to him by being singled out for this warningwhen nobody else was given such even though other em-ploees were still talking interdepartmentally,. Cross on anumber of occasions shouted at employees and supervisorswho engaged in interdepartmental talking on what ap-peared to him to be obviously personal matters and notbusiness. In his shouts at others, Cross used crude and vul-gar language which, according to testimony. was normalplant language.On February 26. Cross was called to the office wherePersonnel Manager Martin, Plant Manager Mungall. Su-perintendent Rice. and Supervisor Yarra were present andCross was handed another written warning, This warningcited him for disruptive actions and foul and abusive lan-guage to Superintendent Rice and Supervisors LeBrecqueand Yarra on various dates including February 19, 23. and25. This warning stated that such would not be toleratedfurther and that this was a final warning. Cross refused tosign the warning.Cross told Rice. Mungall. Martin. and Yarra that he felthe was being discriminated against since no other depart-ment in the entire plant had been told about this no-talkingpolicy and nobody else had been reprimanded for it. Hesaid that in yelling at other people who were doing it, hewas calling the attention of the supervisors to the fact thatthey were allowing it to go on and enforcing the rule onlyagainst him. They asked if he had any other complaints.and Cross said that employees were not wearing safetyglasses, that employees and foremen were smoking in thedepartments and that employees were not getting the uni-forms they needed. He also said they were not getting theneeded leather gloves and mentioned other safety andhealth problems relating to moca. He added that all plantemployees were supposed to go by one vacation policy butan exception was made for Supervisor LeBrecque's wifeand asked whV. At that point. Plant Manager Mungall.using a vulgar epithet, told Cross to mind his own businessand ended the meeting,Thereafter, Cross stopped making comments to otheremployees and supervisors concerning their interdepart-mental personal talking but both Cross and Wallace con-tinued to observe the large amount of interdepartmentalpersonal talking that persisted.On March 3. the Company held a meeting of employeesfrom several departments including casting, and PersonnelManager Martin and Plant Manager Mungall were pres-ent. During this meeting, Cross and Wallace complainedabout the lack of uniforms and gloves, and the problemswith moca fumes. Mungall said it was Respondent's policyto Issue uniforms every 6 months and said they were steal-ing cotton gloves from the Polaroid department. EitherCross or Wallace said the) were getting the soiled gloveswhich the Polaroid people could not use and which the)used when calibrating machines but they still needed theheavy leather gloves for protection in moving moca. The)also complained about the vacation periods, with MungallJ. P. STEVENS & CO.. IC. 585._ _ .. ... .. _ . 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplying that it was company policy to have a single vaca-tion period around July 4. Wallace asked to see the compa-ny policy book and Martin replied that such was notshown to hourly employees. When Wallace asked how theyknew that was the policy if they could not see the book,Martin said "You don't." and that ended the discussion.Another meeting of employees from casting and someother departments took place in early April. and the samequestions concerning uniforms and gloves were raisedagain by Wallace and Cross. Another meeting was held onApril 22 in Howard Rice's office with Rice, Yarra. and theemployees of the casting department. Rice and Yarra an-nounced that Respondent was making changes in the cast-ing department. that Yarra again was the foreman of thedepartment and they were going to recall an employeefrom layoff and would go two-man crews, with one crewmaking sheets and the other rods, and a memo would beput out on it the next day. As the molders. Cross and Wal-lace were to handle the hot moca while John Richardsonwould be filling the melter with the moca powder. Wallacecomplained that the method of handling the moca was notsafe. that he had just finished reading an article aboutOSHA standards and they were not being followed at theplant. Rice said that the OSHA rules were not in effect andthat the moca handling procedures were safe and thatmoca was not dangerous. Wallace asked if that meant theycould lick it off the floor and Rice said yes. It was at thismeeting, or sometime shortly before it, that the molderswere toid that they would have to calibrate the machinesdaily, in the mornings and possibly again in the evenings.This was a new requirement which took considerable timeof the molders. As they were leaving the meeting, afteruniforms and gloves had again been mentioned, Cross saidsomething to the effect that they were Just going to have tocall someone else in on this. After work that day. GarNWallace called OSHA and lodged a complaint about theprocedures followed in the casting and Polaroid depart-ments in dealing with moca. On May 3, he received a letterfrom OSHA acknowledging his complaint and stating thatappropriate action would be taken.On April 28. Cross received a warning for improperlycalibrating a sheet which was later rejected. ('ross acknowl-edged receiving this warning and that he made a mistakeon calibrating the mold. Cross testified that besides thisparticular warning, he had never been shown any warningsconcerning production or poor workmanship. He said thatat one time the employees were told about low productionbut did not receive a warning. He denied ever being showna warning concerning the making of eight bad sheets.In regard to the April 28 warning to C('ross and the May5 warning which Wallace received, to be discussed rl/ra,Supervisor Yarra testified that when he was again made asupervisor in April. he started making notes of errors onproduction records. It was stipulated that the only timewhere a molder was identified with an error in the produc-tion records from 1972 to 1977. was the calibration ofCross and the alleged May 4 key stock error of Wallace.On the morning of May 4, Wallace was working on thesheet molds and had a number of machines to calibrate.While he was doing so, his molder assistants, as they nor-mally did, collected the key stock and put it in the molds.After the sheets were poured, they discovered that the keystock was ten-thousandths too small and that the sheetswould be undersized. Quality control was asked to checkthe sheets and opined that they would be undersized. Su-pervision decided to go ahead and cure them overnight andsee if by some possible chance they might not cure under-sized. The key stock was immediately changed. Wallacestated that nothing was said to him about the error at thattime. Supervisor Yarra said he told Wallace at the time ofthe discover) of the wrong key stock that Wallace wouldbe written up for it. In view of what occurred later in re-gard to Wallace's anger at the prospect of being given awarning for this error of the assistant molders, I find thatYarra's testimony is erroneous.On May 5, the casting department employees startedwork as usual around 6:30 a.m. and supervision reported attheir regular time between 6:30 and 7. Around 8 a.m., VicYarra came out of the office and started covering up themoca and urethane spills on the casting department floorwith paper and, when asked what was going on, informedthe employees that an OSHA inspector was in the office.At that point. Cross said it was about time, that he hadcalled them a month previously.The OSHA inspector began her inspection in the castingdepartment. Wallace and Cross had already filled the mocapots with the hot liquid moca and had performed some ofthe other actions in which they felt they were receivingexcessive moca fumes. The inspector gave them inhalationdevices and took air samples, pictures, etc. during thecourse of the da. Wallace and Cross decided that for theinspector to get a true picture of their normal daily activi-ties, it would be necessary to prepare another moca mix-ture and put it in the machine and did so. SuperintendentRice and Personnel Manager Martin. who were with theinspector during most of the day, complained that Wallaceand ('ross were not performing their normal functions eventhough they had been told to do so b the inspector.Despite the exertions of foreman Yarra in covering upthe spills on the floor. Yarra testified that he did not knowan OSIIA inspector had come to the plant and said hethought it was Respondent's insurance agent. Testimonyrevealed that the insurance agent is a man who comes tothe plant once or twice a year. Confusing him with thefemale OSHA inspector would appear to be somewhat dif-ficult, and detracts further from Yarra's credibility.Imiediately after the OSHA inspector left, Gary Wal-lace was called to the office by Rice and Yarra. They toldWallace they were giving him a verbal warning because ofthe two rejected undersized sheets made the day before.Wallace objected, saying he was not responsible for theerror made by the molder assistants, Kessler andKleszczvnski. Rice and Yarra told him that as the molderlie was responsible for the assistants and they were givingthe warning to him and not to them. Wallace asked if theywere giving a warning to the molder assistants and he saidthey evaded answering the question. Wallace argued thatthe memo given him on April 22 when changes were madein the casting room did not make him responsible for themolder assistants. just that he was responsible for produc-tion. ie asked how he w'as supposed to watch them and dohis job of calibrating the machines at the same time and J. P. STEVENS & CO., INC.587asked why Vic Yarra could not have been watching andchecking on them. Rice said no, that it was Wallace's re-sponsibility and he should know what he was doing andwhat the assistants were doing. Wallace, who had gottenangry by this time, called them a couple of "turkeys" andsaid they did not have to punish him, that God would pun-ish those who deserve it. Wallace refused to sign the warn-ing and wrote on it that they were discriminating againsthim and as he was getting ready to leave, said to Rice andYarra that "the only reason you're screwing me is becauseyou can't screw your wives." When nothing further wassaid, he left.Both Wallace and Cross worked the next day. May 6.Around 2:30 p m., Wallace was called to the office whereMartin, Mungall, Rice, and Yarra were present. Martinsaid they were going to terminate him and Wallace askedwhy, that he was a good worker. Martin said "It's not be-cause of your work, it's because you don't respect the Com-pany and its supervisors," referring to Wallace's commentof the previous day. Wallace asked for his checks and hisdismissal slip and was told he would be given a check for Iweek and would have to pick up the other check later. Hetold them he had been the one who called OSHA.After leaving the office, Wallace went towards his wife'sworkbench, gave out a loud yell and told her that he hadbeen discharged. Testimony indicates that he did not ap-pear downhearted nor did his wife. Wallace stated that theCompany had laid off a lot of employees and said he hadhoped to get laid off because he had some work to do on apiece of land where he and his wife intended to build theirhome, but that he did not want to get fired,Plant Superintendent Rice admitted he was upset oversomeone calling in an OSHA inspector and was curious toknow who had done so. He asked the inspector and wastold that the information would not be given out. He testi-fied that at the time he had no idea of who had calledOSHA. Additionally. he said he had no idea of who carriedthe molten moca in April and May even though he hadpreviously been the casting department foreman and wasso again while Yarra was a technician and in the April 22meeting had specified it was Wallace's and Cross' job.Rice's testimony was also evasive when he was asked whatthe duties of the molders and the assistant molders were.Despite the fact that Wallace and Cross had complainedmany times about the moca and moca fumes. the uniforms,etc. and the fact that the OSHA inspector was monitoringthe moca and the fumes, Rice testified that he had no ideawho could have called in the OSHA inspector and wouldnot have suspected either Cross or Wallace. When addedto this that Mary Wallace worked in Polaroid and theOSHA inspector was working on moca in both the Polar-oid and casting departments, it strains credulity that thisdid not occur to Rice. Assistant molder Kessler testifiedthat he had heard Wallace and Cross complain about theuniforms, gloves, moca, ventilation, etc. a number of timesand that the rumor in the Plant had it that either KenCross or Gary Wallace had called OSHA for the inspec-tion.Rice testified that Wallace was an excellent worker andrecalled giving him no prior performance warnings. He ac-knowledged that Wallace was called into the office imme-diately after the OSHA inspector left, stating that there hadbeen no time to give Wallace the warning earlier. Accord-ing to Rice and Yarra. they were both shocked overWallace's statement to them and after sitting for a mo-ment., Rice said, according to Yarra, that he was going tocall Personnel.Kleszczynski and Kessler, the assistant molders, testifiedthat the molders do not usually check the key stock, thatthe assistant molders check it and put it in the mold.Kleszczynski. who is now a molder, testified that he wasnot told that he is responsible for the assistant molders.Kessler testified that no one checks the key stock but theassistant molders. According to company records, bothKleszczynski and Kessler were given warnings on May 6,the day after Wallace was called to the office. Kleszczynskiand Kessler state that neither one of them saw the warningnor were they told a warning would be put in their files,nor were they given an oral warning about the key stock.A meeting of Mungall, Martin, Rice. and Yarra was heldthe morning of May 6, and Wallace's statement was re-viewed as well as his personnel file and the group decidedthat Wallace should be fired for insubordination. Yarratestified that the OSHA inspection of the previous day wasnot discussed in this meeting and that he signed Wallace'stermination slip which was prepared by Howard Rice.Later, when shown Wallace's and Cross' termination slips,Yarra admitted he had prepared both of them. In the meet-ing they did discuss all the problems they were having withGary Wallace before they reached the decision to dis-charge him, according to Yarra. Asked what he consideredthe extreme misconduct of the Wallace termination slip,Yarra said he considered it misconduct when an employeekeeps raving and hollering all the time. When reminded theslip dealt with Wallace and not Cross, Yarra said he knewit and also considered it misconduct by putting on MickeyMouse hats and raising cain through the department andrunning around and hollering and raising hell. Asked spe-cifically what they' were doing. Yarra said they were justdoing it in general, that they would holler at anybody goingby in different parts of the shop. Reminded again that hewas discussing the termination of Wallace and not Cross.Yarra said that Wallace would holler too but that he didnot recall what he hollered about. Asked about the insub-ordination noted on Wallace's termination slip, Yarra saidhe figured a person is insubordinate when he did not dowhat he was told. Asked to what he was referring, Yarraanswered that when he put something on a worksheet, heexpected a person to do what he had been told and this wasthe insubordination he had reference to.On redirect examination, despite the above testimony.Yarra again said that the only reason for Wallace's dis-charge was Wallace's remark of May 5 and that he consid-ered the remark to be insulting to his wife since his wife didnot work in the plant and that this was infringing on hisprivate life and he would not tolerate anybody talkingabout his private life.The remark quoted supra would appear to be an insult toRice and Yarra in alleging they were harming Wallace,because they were impotent, but does not appear to hedirected towards either Rice's or Yarra's wife. However,according to Respondent. if Wallace had not made this oneJ. P. STEVENS & CO.. INC. 587._ .. ... 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDremark, he would still be working at the plant.After Wallace told his wife of his discharge, he went topick up his clothes in the washroom. Either there or outsidethe washroom, Wallace told Cross of his discharge and thathe was going to work on his land. Cross told him to dohimself a favor and he sure to go to the Labor Board.Wallace said he would.Lynda Champagne testified that shortly after Wallacewas discharged, she heard Supervisor Vic Yarra say he wasglad they got rid of one of the troublemakers and if theycould get rid of the other one, everything would go back tonormal.When asked on cross-examination how she knew Yarrawas referring to Wallace, she said that everybody knewYarra was talking about Wallace, that Wallace had justbeen let go and everybody knew it was because of theUnion. She continued that it was obvious to the employeesthat the Company was trying to get rid of the two guys whowere for the Union. Asked what made it obvious, she saidthe little things they were writing them up for, such astalking to Mary Wallace. She acknowledged that Crosscould have been written up for yelling at supervisors.When we consider that Yarra participated in the deci-sion to terminate Wallace, wrote the termination slip andhis definitions of the termination slip language. it is appar-ent that Wallace's remark was only one facet of what theparticipants considered in terminating Wallace. Certainly.the OSHA inspection, the immediate calling in of Wallaceafter the inspection for an apparently specious warningand Yarra's later statement overheard by Champagne.clarify what was considered in terminating Wallace. Thesubsequent action taken by Respondent against Cross isilluminated by this same statement.Near the end of the shift after Cross had cleaned up, heapproached Yarra and asked what he was going to do withWallace fired, that he could not run the job by himself.Yarra told him not to worry, that he would fill in untilWallace was replaced. Cross asked why people from otherdepartments were doing the inventory, that the overtimewas supposed to be allotted by seniority. Yarra said that hehad nothing to do with it, but that Wallace and Cross hadscrewed up the inventory the last time and were not beinggiven the overtime this time. According to Cross. Yarrasaid that LeBrecque was the one deciding who got theovertime. Yarra testified he told Cross that Mungall andRice were appointing the inventory staff. Inexplicably,however, Yarra testified that Cross then said, "That g-d-LeBrecque," and left, going towards the cafeteria.There would be no reason for Cross to become angry con-cerning LeBrecque unless Yarra had said that the overtimewas being decided by LeBrecque who was a foreman in adifferent department. In any event, Yarra testified thatsomeone using such language concerning LeBrecque didnot bother him, that he did not think about it or report itbut went on home. Cross testified he told Yarra that he didnot want to hear of this type of thing (awarding overtimenot by seniority) happening again.Cross went towards the timeclock and met MaryannEmery. Although Cross states the conversation with Emerytook place earlier, she and others place the conversationnear quitting time at the timeclock. In either event, thetestimony is fairly consistent that Emery told Cross, "Of allthe people I thought would get fired, I thought you wouldbe first," referring to Wallace's discharge earlier that day.She did not remember what Cross said. He testified he toldher he had fooled her. She asked what was going on aboutthe OSHA inspector and he told her about the problemswith moca and other plant safety problems. Cross statedthat LeBrecque walked by while he was telling Emery thatif they did not straighten things out, somebody out therewould die.Emery's testimony was not consistent, Although origi-nally stating that Cross was facing LeBrecque when thisstatement was made and not remembering much else aboutthe context of the statemant, she later changed her testi-mony several times in describing how the conversationtook place. During her original testimony, she said thatboth she and Cross were upset and she saw LeBrecquelater that night and mentioned how Cross was upset andLeBrecque told her that Cross had threatened HowardRice or someone's family. During cross-examination, shesaid Cross could have said something about having tostraighten up things in the plant while discussing moca andsafety. She said she was facing Cross when LeBrecquecame out of the office behind Cross and walked by and ashe did so, Cross glanced at him and LeBrecque turned hishead as well. During the remainder of her cross-examina-tion, she became more unsure of what occurred but admit-ted that Cross said something to the effect that he wasupset with the Company. She said everybody knew Crossand Wallace were for the Union and felt the Company wasconstantly watching them on everything they did and theywere getting warnings.At that time, the casting department was running a 4-day week and on the following day (Friday) only some ofthe supervisors reported to work. Yarra said that the nextmorning he had a conversation with Rice in which Ricetold him they had trouble with Ken Cross the previousnight and were going to fire him and he reported to Ricehis conversation with Cross the previous evening. Yarrasaid that in this 7:30 a.m. conversation, he decided Crossshould be fired. Yarra discussed Cross' discharge with Riceand Mungall and was not sure whether Martin was pres-ent. They discussed the problems they had been havingwith Cross but, according to Yarra. the reason for the dis-charge was the threat to LeBrecque.Cross was reached at home and was told to report to theoffice on Monday morning rather than to his job. Accord-ing to Cross, at the 8:30 a.m., May 10 meeting, Martin,Rice, and Mungall were present and Martin led off by say-ing Cross knew why he was there, that they were going tohave to let him go. They had hoped he would grow up butevidently he had not but had threatened a foreman andwas being discharged. Cross testified he thought he wasbeing discharged for telling Yarra that he did not want tohear about lesser seniority people being given overtime. Hestated he was sure he was going to get discharged at somepoint, that everybody in the shop thought so and the onlyquestion was when.Personnel Manager Martin embellished his testimony asto the reasons for Cross' discharge. He said Cross had goneto l.eBrecque and said that if they did not cut out that J. P. STEVENS & CO., INC.589"s--" around here, someone around here was going to die.He stated, although he was not present, that Cross waslooking at LeBrecque when the statement was made andRespondent felt it was a direct threat against LeBrecque'slife. Martin said he learned of the threat the same day itoccurred. that Rice learned of it and called him. He statedthat obviously Rice and Mungall had talked to LeBrecqueabout it but he did not do so until later and that LeBrecquewas very upset and very scared and that he tried to calmLeBrecque. Martin said he discussed this threat and thesituation with both the divisional personnel manager andStevens' director of industrial relations. Cross was notasked by Martin for his version of what happened.Martin was unsure of how often he had gone from hisoffice to the plant or how many telephone calls had beenmade concerning the Wallace and Cross discharges. Hetestified that the OSHA inspector was at the plant on 2consecutive days and stated what impact that had on hiswork as a result of the inspector's presence. It was subse-quently shown that the OSHA inspector's visits had beenabout a week apart which meant that Martin's testimonybased on his erroneous premise was itself erroneous.Martin was also a rather evasive witness. He acknowl-edged that any incident concerning the Union was to bereported to him in the personnel department. As his testi-mony continued, Martin further embellished on Le-Brecque's fear and finally stated that Cross and Wallacehad received warning upon warning covering many differ-ent items, "and probably, truthfully, should have beenfired quite some time ago." He was asked by GeneralCounsel whether he had not stated at one time that Wal-lace was an excellent worker. His rambling answer tried toevade the point concerning his previous testimony as towhen he felt Wallace should have been earlier discharged.He stated that Wallace had made a mistake in using keystock in February. It was pointed out that the key stockincident occurred on May 4, not in February. Martin thensaid that Wallace had been doing a good job but startedmessing up when the warnings started, When confrontedwith the alleged warnings to Wallace which were the dis-puted warning on February 5 concerning talking out of thedepartment and the key stock warning of May 5, Martinwas unable to specify when Wallace should previouslyhave been discharged. Any other warnings in the personnelfiles were those which had been given to all of the employ-ees in that department. Martin continued to talk about allthe warnings, despite being shown a paucity of them forWallace.Asked when Cross should have been fired, a cue-typeobjection by Respondent's counsel elicited the commentfrom Martin that he had only made that comment in re-gard to Gary Wallace and not to Cross. The record wasthen read back to him establishing that his comment wasmade about both men. Martin then retreated into sayingthat Cross had many, many warnings.Martin showed that his testimony was unreliable bymaking claims with no foundation and coloring his testi-mony in an attempt to make Respondent's point that it feltit had sufficient reasons for discharging Cross and Wal-lace. Despite the painting of great fear by LeBrecque. itwas stipulated that LeBrecque had been present at thehearing for several days and was not called by Respondent.Respondent offered no explanation as to why LeBrecquewas not called. General Counsel seeks the inference thatLeBrecque was not called because he would not substanti-ate Respondent's defense about the alleged threat beingmade to him by Cross.When this lack of testimony is juxtaposed with Emery'stestimony that Cross was talking to her about safety condi-tions in the plant and that if such were not improved,somebody might die, corroborated by Cross' testimony andcompared against the inflated verbosity of Martin, I mustconclude that no threat was made by Cross to LeBrecque.but that Respondent seized on an out-of-context statementand used it as the reason for the discharge of Cross.In considering the discharge of Wallace, it is necessaryto note that language in the plant does not conform to thenorms expected of Sunday school teachers or pupils. Forinstance. Yarra said he was not offended by language hesaid Wallace used in calling him and Rice "turkey b-s"and admitted that such was common shop language. In-deed, there was other testimony concerning remarks madeabout sexual matters by supervisors to female employeesand among all employees and supervisors. Rice posed for apicture at a Christmas parts wearing a device which canonly be described as completely sexual in nature. Thatthese two supervisors who were immersed in foul languageand sexual comments in the plant could have been offend-ed by Wallace's insult to their sexual prowess, to the extentthey attempted to portray, is unbelievable.It is clear from the context of the discharges and fromsome of the admissions that Respondent was aware of theunion activities of Wallace and Cross and Mary Wallaceand that special attention was being given to them in anattempt at inhibiting their normal plant activities, includ-ing talking to other persons. It is clear that Rice was of-fended by the OSHA inspection and that Rice and Martinwere offended by Cross' and Wallace's attempt to makethe inspection one which would be more truly representa-tive of all of their activities during the day and that this wasthe final item which goaded Respondent into dischargingWallace and Cross. The testimony of some Respondentwitnesses showed that it was anticipated by plant employ-ees that Wallace and Cross would be discharged because oftheir union activities and the manner in which Cross andWallace were being harassed.Respondent seeks to forestall reinstatement for Wallaceon what it terms Wallace's wishing to get discharged andby some testimony concerning some purported sabotage atthe plant. As mentioned above, Wallace stated he wouldnot have been unhappy to have been laid off since he couldhave done some work on his land, but that he did not wantto be discharged. His behavior upon being discharged, inview of the harassment which had preceded it, may be lik-ened to the relief felt when the other shoe is dropped. Inthis same area, Lynda Champagne testified that Mary Wal-lace was not upset concerning her husband's discharge butsaid they had Respondent right where they wanted it.Mary, Wallace testified that what she said was that Respon-dent had no reason for discharging her husband.Barbara Moffett testified for Respondent that she vague-ly: remembered something being said about a bolt put into.P. STEVENS & CO.. INC. 589_ .. .. . 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDa machine wrong and Mary Wallace telling her and LyndaChampagne not to say anything about it. Champagne testi-fied that sometime in February, Mary Wallace had saidsomething about her husband putting something into a ma-chine to jam it, but not to say anything, that Gary wouldget into trouble. Mary Wallace denied ever saying any suchthing to them. Respondent produced some testimony fromDavid Korash, a plant maintenance man, concerning whathe felt were unusual happenings with machines in the cast-ing department, but none of his testimony had anything todo with a bolt or a screw. Korash testified about heatersnot properly functioning when they should have been, linesclogging up, etc. and pump castings being broken. None ofhis testimony was substantiated by records, and none of itindicated who, if anybody, would have done anything tocause such events. He testified that some of the machineparts were old, that sometimes they break and clog andthings do happen. Korash then testified that he did notbring any of his information to Respondent's attention un-til the next to the last day of this proceeding where he wastestifying in surrebuttal.This "sabotage" testimony of Respondent does not es-tablish that Wallace or Cross did anything to the machin-ery or attempted in any way to sabotage Respondent'splant. Wallace and Cross testified specifically that theynever did so. This evidence must be discarded as it doesnot prove anything except one man's suspicions, and thisindividual admitted that he did not like either Cross orWallace. It was evident from his testimony that he wasbiased against them.It is clear from the above evidence that Respondent dis-charged Wallace and Cross for their part in union activitiesand initiating the OSHA inspection. Accordingly, I con-clude and find that Respondent discharged Gary Wallaceand Ken Cross in violation of Section 8(a)(1) and (3) of theAct and accordingly will recommend that they be rein-stated and made whole.C. The 8(a)(1) AllegationsDuring the proceeding, the complaint was amended toallege that Respondent, through Plant SuperintendentHoward Rice, interrogated an employee and created animpression of surveillance.Richard Kleszczynski testified that he attended some ofthe union meetings and attended a meeting held at theNorthampton Hilton Hotel on a Sunday morning. On thefollowing Monday morning, Superintendent Howard Riceasked if he had gone to a breakfast meeting the previousmorning. Kleszczynski responded that no, he had gone to aunion meeting and all they had was dirty water. Rice didnot deny making the statement.Respondent took the position that it was an innocuousstatement which had no clear meaning and therefore couldnot be an 8(a)(1) violation. A statement without contextnormally has little meaning. Placing this statement in thecontext that union meetings were held on Sunday morn-ings at the local hotel, that Respondent was aware of theunion meetings and the activities of the principal unionadherents and that it was clear to Kleszczynski what wasmeant by Rice's question, I find that this statement was anindication to Kleszczynski that Respondent knew or sus-pected that he had attended a union meeting the previousmorning and was an invasion of his Section 7 rights byquestioning him about it. I therefore find that Respondent,by Howard Rice, violated Section 8(a)(1) of the Act asalleged.The complaint also alleges that Respondent instituted anunlawful no-solicitation rule on February 6 when the cast-ing department employees were told not to talk to employ-ees in other departments. Yarra's testimony demonstratedthat this rule was meant to inhibit only Cross and Wallacesince Yarra did not believe that the other casting depart-ment employees talked to Polaroid department employees.This inhibitory rule was harassment to the principal unionproponents and the apparent source of Cross' February 19warning. This intentional harassment helps to demonstratethe validity of the 8(a)(3) and (I) findings but does notconstitute an unlawful no-solicitation rule within themeaning of that phrase as the Board regularly uses it.Respondent denied it had a no-solicitation rule and nonewas established by the evidence produced. Therefore I willdismiss this allegation of the complaint.D. ConclusionsThe language used by Cross must be considered in itscontext in the same manner that the language used by Wal-lace must be considered in the overall context of the situa-tions in which these employees found themselves.Here, we have two of the three active union proponentsin the plant being given instructions not to talk with em-ployees in other departments and in particular withWallace's wife, who is the third active union proponent.While these instructions were made clear to Cross, Wal-lace, and the others in the casting department, the supervis-or who gave the instructions felt that only Cross and Wal-lace were involved in such talking. Despite this order, otheremployees were allowed to talk freely interdepartmentallyand nothing was said or done except on the occasion whenCross was talking briefly to Mary Wallace and immedi-ately received a written warning. The apparent unfairnessof this action provoked Cross into pointing out to supervi-sion, sometimes in vulgar terms, the discrimination beingvisited on him and his having received a warning whileothers were allowed freely to talk about personal matters.Again, Respondent gave Cross a warning for his state-ments, terming it a final warning. Thus Cross and Wallacewere effectively stopped from even talking about personalmatters in other departments while the remainder of theapproximately 70 employees were allowed to pursue theirnormal course of conduct.Next, after the many complaints concerning workingand health conditions in the plant, when Wallace instigatedthe visit of the OSHA inspector, Wallace, who was knownto ne an excellent worker, was given a warning for a workerror performed by the two assistant molders. This unprec-edented warning, when Wallace had barely enough timefor his own duties and in the absence of any contempora-neous warning to the two assistant molders, was calculatedto provoke an angry response to the basic unfairness of it.Respondent, by Rice and Yarra, was retaliating for the J. P. STEVENS & CO.. INC591OSHA inspection and certainly they could have antici-pated an angry response to their action. They knew Wal-lace was angry after receiving this warning. If Respondenthad intended to give Wallace a warning for the assistantmolders' mistake on the key stock, there was sufficient timeeither the previous day or in the morning of May 6 for thewarning to he given before the OSHA inspector arrived.Wallace was at work at 6:30 a.m. and supervision was therebefore 7 o'clock. Quality control would have made its finaldecision prior to that time and there would have been anhour in which a warning could be given. It appears therewas no thought of such until the OSHA inspector arrived.Respondent's intention was made clear by Yarra's state-ment, overhead by Lynda Champagne, that Respondenthad rid itself of one of the troublemakers and everythingwould be fine if they could get rid of the other one. This.Respondent managed very quickly.Respondent's actions in this case must be placed in thefull context and not made a question as to whether isolatedwords or phrases justify discharge. The question is notwhether Wallace's words in and of themselves were so of-fensive or the disputed meaning of what Cross said was athreat, but rather what significance whose words had in thefull setting of Respondent's harassment of the prounionemployees.Certainly, Respondent's reputation regarding its effortsto keep its plants from being organized b unions wasknown by plant employees. The manner in which Respon-dent watched Cross and Wallace and issued the warningsto them was known to plant employees who could see thatCross and Wallace would soon be gone and knew Respon-dent intended to rid itself of the two for their union activi-ties.E. RemnldicesThe Charging Party. noting Respondent's histor' beforethe National Labor Relations Board and circuit courts, in-cluding contempt citations, requests that in addition tonormal remedies it be ordered that notices signed b Re-spondent be posted concerning the violations found herein.and read in all of Respondent's plants and mailed to all ofRespondent's employees throughout the Stevens system.Alternately, it is requested that such posting and mailingbe ordered to cover Respondent's plants throughout NewEngland and a public reading of the notices be performedin the New England plants.These requests are based primarily on the fact that Ste-vens controls the labor relations in all of its plants and inthe plants of its subsidiaries and divisions and that thiscontrol is present in the instant case. By my finding thatRespondent is a single entity, this point has validity.Noting the testimony that Cross and Wallace at one timehad distributed union literature at the other plants in theNorthampton area, it appears that in this community theknowledge that Cross and Wallace the active union mem-bers, were discharged, would be known not only through-out the plant where they worked, but in the other plantswhich were covered by the same personnel manager andwere located short distances away. Therefore I will orderthat the notices be posted in the three plants in the North-ampton area and that. additionally. in view of the Stevenscentral control of labor relations and on the basis that thedischarge of these two individuals is again a part of Ste-vens' desire to rid itself of active union proponents andforestall union organization. I will additionally order thatsigned copies of the notice be mailed to each of the em-ployees of these three plants bh Stevens.III liTH FFFI:( I OF I l I YIAIR ABOR PR-II(I:S I Po()( ()MM ER(IThe activities of Respondent set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)( I ) and (3) of the Act, oc-curring in connection with Respondent's business opera-tions as set forth in section I above, have a close, intimate.and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.D, 1H R M[ D)Having found that Respondent engaged in the unfairlabor practices set forth above I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged Gar Wal-lace on Mas 6, 1976. and Ken Cross on May 10. I recom-mend that Respondent offer them immediate and full rein-statement to their former positions or, if such positionshave been abolished or changed in the Respondent's oper-ations, then to an substantially similar positions, withoutprejudice to their seniorits or other rights and privilegesand that Respondent make them whole for any loss of pasthey may have suffered by reason of Respondent's discrim-inatorv actions by payment to them of a sum equal to thatwhich each would have normally received as wages fromthe dates of their terminations until Respondent offersthem reinstatement, less any net earnings in the interim.Backpay is to be computed on a quarterly basis in themanner prescribed in F. I'. Woolworh C(ompan), 90 NLRB289 (1950), and Florida Steel Corporatrion, 231 NLRB 651(1977).2I further recommend that Respondent make avail-able to the Board, upon request, payroll and other recordsin order to facilitate checking the amounts of backpay duethem and other rights they might be entitled to receive.('ON( I SIONS Ii LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (I) of the Actby its discriminators terminations of Gar Wallace andSee. g' l't'. Iw, /I/ ;l ' i Ilclt,'l~*' ( ,',. I lS NI RB 'I, i 19(2"J. P. STEVENS & CO.. INC 59'~~~~~~~~~~~~~.._ i.. .I ._ 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDKen (ross because they engaged in union and concertedactivities among themselves and with other employees forthe purpose of mutual aid and protection.3. Respondent further violated Section 8(a)(1) of the Actby unlawfully interrogating an employee about his unionactivities and by creating the impression that such activitieswere under Respondent's surveillance.[Recommended Order omitted from publication.]